TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00625-CV



                               Elizabeth Baker-McLain, Appellant

                                                  v.

                               John Wesley McLain, III, Appellee


           FROM COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
         NO. 05-244-FC2, HONORABLE TIMOTHY L. WRIGHT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record in this appeal is overdue to be filed. When asked why no clerk’s

record has been filed, the trial court clerk’s office reported that appellant Elizabeth Baker-McLain

has failed to pay or make arrangements to pay for the clerks’s record in this appeal. This Court’s

clerk sent a letter dated February 26, 2010, to Baker-McLain requesting that she make arrangements

to pay for the clerk’s record and that she file a status report regarding this appeal with this Court.

Baker-McLain was requested to file a response in this Court on or before March 8, 2010 or risk

dismissal of her appeal.
               March 8, 2010, has passed. The clerk’s record has not been filed, and Baker-McLain

has not filed any response in this Court. We dismiss this appeal for want of prosecution. See Tex. R.

App. P. 37.3(b), 42.3(b).




                                              G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: April 9, 2010




                                                 2